944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy Wayne MYERS, Ola Myers, Plaintiffs-Appellants,v.ALL FEDERAL JUDGES, State Judges, County Judges, FederalBureau of Investigation, U.S. Department ofJustice and all people and attorneys whoback them, Defendants-Appellees.
No. 91-5612.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1991.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
Tommy Wayne Myers and Ola Myers appeal the district court's order denying them leave to proceed in forma pauperis.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, the plaintiffs filed a complaint against "all federal judges and state judges and county, and FBI and U.S. Justice Department and all people and attorneys that back them," alleging civil rights violations and fraud.   The plaintiffs submitted their complaint along with a completed form seeking pauper status in the district court.   The district court signed the back of the form in the block indicating that pauper status was denied.


4
On appeal, the plaintiffs argue that the merits of their case and their right to bring it to federal court.   The pro se appeal is construed liberally as an appeal of the district court's denial of pauper status.   In their brief, the plaintiffs request in forma pauperis status on appeal and the appointment of counsel.   By letter filed July 5, 1991, the appellees notified this court that they will not be filing a brief.


5
Upon review, we vacate the district court's order and remand the case because the court did not state its reasons for denying the plaintiffs in forma pauperis status.


6
The law in this circuit requires a district court to state reasons underlying its denial of a plaintiff's application to proceed in forma pauperis.   See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988);   Foster v. United State, 344 F.2d 698, 700 (6th Cir.1965) (per curiam).   In this case, the district court merely signed a box indicating denial of the motion without stating its rationale, presenting no basis for this court to determine whether or not the district court abused its discretion in denying the application.


7
Accordingly, the request to proceed in forma pauperis on appeal is granted for the limited purpose of permitting review in this case.   The request for the appointment of counsel is denied.   The district court's order denying leave to proceed without prepayment of fees is hereby vacated and the case is remanded for further proceedings consistent with this opinion.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation